Citation Nr: 0619068	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-15 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for irregular heart 
beat, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117. 

3.  Entitlement to service connection for a psychiatric 
problems claimed as emotional anger, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for eye irritation, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for sarcoidosis, to 
include the question of whether a timely substantive appeal 
as to this issue has been filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had verified active military service from April 
1989 to April 1993, to include service in Southwest Asia from 
October 1990 to July 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision.  The 
veteran filed a notice of disagreement (NOD) in February 
2003, and the RO issued a statement of the case (SOC) in May 
2003. The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2003.

Attached to his application for benefits submitted in 
November 2001, the veteran explained that he had chronic 
undiagnosed disorders since his service in Southwest Asia.  
The issues certified for appeal were characterized simply as 
claims for entitlement to service connection for the claimed 
disabilities.  After a review of the veteran's statements and 
consideration of what the RO appears to have actually 
adjudicated, the Board has recharacterized the first four 
issues as reflected on the title page.  


For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The remand also addresses the 
matter of service connection for sarcoidosis, to include the 
question of whether a timely substantive appeal as to this 
issue has been filed.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on each of the claims is warranted, even though such 
action will, regrettably, further delay an appellate decision 
on each claim.

As regards the claims for service connection to include 
pursuant to the provisions of 38 U.S.C. § 1117, the Board 
notes that guidelines for disability examinations for Gulf 
War Veterans have been issued in an Under Secretary for 
Health's Information Letter, dated April 28, 1998 (IL 10-98-
010).  During his military service, the veteran presented 
with chest pains and headaches on different occasions.  He 
also was seen for conjunctivitis in May 1989.  The Board 
observes that an examination was not conducted in conjunction 
with the veteran's separation from military service.  
Apparently, he also  has not been afforded a Persian Gulf War 
Protocol examination or a VA examination in connection with 
his current claims.  In this case, the record simply 
indicates "that an examination would not be automatically 
available" and that the veteran have to obtain permission 
and make arrangements to travel to the VA Medical Center.  
However, this requirement appears to impose a greater burden 
than the prevailing authority warrants.  

The Board emphasizes that, consistent with its duty to assist 
claimants, VA has an obligation to afford claimants for 
disability benefits a thorough, contemporaneous examination 
when necessary to evaluate a disability.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  This is so even, as 
here, if a veteran is incarcerated.  Bolton v. Brown, 8 Vet. 
App. 185, 189-90 (1995).  

The United States Court of Veteran's Claims (The United 
States Court of Veterans Appeals prior to May 1, 1999, and 
hereinafter "the Court") has addressed the issue of 
examinations for incarcerated veterans.  In Wood v. 
Derwinski, 1 Vet. App. 190 (1991), the Court stated:

We do, however, caution those who 
adjudicate claims of incarcerated 
veterans to be certain that they tailor 
their assistance to the peculiar 
circumstances of confinement. Such 
individuals are entitled to the same care 
and consideration given to their fellow 
veterans.

Id. at 193.

Further, in Bolton v. Brown, 8 Vet. App. 185 (1995), the 
Court held that, although the RO claimed an inability to get 
a fee-basis physician to conduct an examination in a 
correctional facility, the record in that case contained 
neither information concerning the efforts expended by the RO 
in that regard nor any explanation as to why a physician 
employed by the VA was not directed to perform the 
examination.  

Under these circumstances, the Board finds that further 
efforts to procure the necessary examination(s), consistent 
with the above-noted legal authority, is warranted.  The 
veteran is hereby advised that, failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claims for service connection to include 
pursuant to the provisions of 38 U.S.C. § 1117.   See 38 
C.F.R. § 3.655 (2005).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the examination.

Prior to arranging for the veteran to undergo examination, to 
ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2004 (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also request that the veteran provide any  pertinent evidence 
in his possession (not previously requested), and ensure that 
its letter meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) .  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  However, identification of specific action 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection to include pursuant to 38 U.S.C. § 1117, on 
appeal.  

Adjudication of these claims should include consideration of 
the revised version of 38 U.S.C.§ 1117, effective March 1, 
2002.  In the revised statute, the term "chronic disability" 
was changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 38 
C.F.R. § 3.317(a)(2) (2005).  The Board points out that, 
previously, the RO only considered the claim in the context 
of the version of the regulation that existed prior to the 
amendment.

As a final matter, the Board observes that, with respect to 
the claim for service connection for sarcoidosis, the claims 
file reflect that the veteran filed such claim in July 2003, 
and that the claim was denied in a May 2004 rating action.  
Although the veteran submitted a NOD in June 2004 and a SOC 
was issued in August 2004, the Board is unable to readily 
identify a timely-filed document that meet the definition as 
a substantive appeal as to that determination.  See 38 C.F.R. 
§§ 20.202,  20.300, 20.302 (2005).  The RO has not 
adjudicated this question; hence, on remand, the RO must 
address the question of timeliness of the appeal for service 
connection for sarcoidosis and give the veteran and his 
representative an opportunity to provide evidence and 
argument on the matter, in the first instance.  See 38 C.F.R. 
§ 20.101(c), (d) (2005); Marsh v. West, 11 Vet. App. 468 
(1998).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must adjudicate the matter of 
entitlement to service connection for 
sarcoidosis, to specifically include the 
question of whether a timely substantive 
appeal as to that issue has been filed.  
The RO should notify the veteran and his 
representative of its determination via 
an appropriate Supplemental SOC (SSOC)-
that includes citation to all legal 
authority considered, along with clear 
reasons and bases for its 
determinations-and afford them the 
opportunity to respond.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence pertaining to the 
claims for service connection to include 
as pursuant to the provisions of 
38 U.S.C. § 1117.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO must 
also ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4. After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the 
veteran should be afforded a fee basis 
examination or a VA examination by a 
physician.  Such examination should 
conform to the guidelines for conducting 
Gulf War examinations set forth in the 
Under Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98- 
010).  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All necessary tests and 
studies (to include psychological 
testing) should be accomplished (with all 
findings made available to the primary 
physician prior to the completion of 
his/her report), and all clinical 
findings should be reported in detail.

a. The examiner should thoroughly review 
the claims file prior to the examination.

b. The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of irregular heart beat, 
headaches, emotional anger and/or eye 
irritation symptoms and state what 
precipitates and what relieves them.  

c. With respect to each complaint or 
symptom, the examiner should specifically 
state whether any of the veteran's 
complaints or symptoms of irregular heart 
beat, headaches, emotional anger and/or 
eye irritation symptoms are attributable 
to a known diagnostic entity.  If there 
is a known diagnosis that can be 
medically explained, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
diagnosed disability was incurred in or 
aggravated by service.

d. If the veteran suffers from any 
claimed symptoms that are not determined 
to be associated with a known clinical 
diagnosis, further specialist 
examination(s) will be required to 
address these findings, and should be 
ordered by the primary examiner.  In such 
instance, the primary examiner should 
provide the specialist(s) with all 
examination reports and test results, and 
request that the specialist determine if 
the veteran's irregular heart beat, 
headaches, emotional anger and/or eye 
irritation symptoms can be attributed to 
a known clinical diagnosis.  If the 
veteran's symptoms are attributable to a 
know clinical diagnosis, the specialist 
should render an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the diagnosed disability was 
incurred in or aggravated by service.

e. All examination findings, along with 
the complete rationale for each 
conclusion reached and opinion expressed 
(to include citation to specific evidence 
and/or medical authority, as appropriate) 
should be set forth in a typewritten 
report.

If the RO is unable to provide the 
veteran with a VA or fee basis 
examination, it should document its 
efforts to provide such an examination.  
See Stegall v. West, 11 Vet. App. 268 
(1998); Bolton v. Brown.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection, to include pursuant 
to the provisions of 38 U.S.C. § 1117, as 
appropriate, in light of all pertinent 
evidence and legal authority (to include 
the revised version of 38 U.S.C. § 1117, 
effective March 1, 2002, and its 
implementing regulation (38 C.F.R. § 
3.317(a)(2) (2005)).  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

